Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of: )
)
Renal Services Group of El Centro, ) Date: July 30, 1997
)
Petitioner, )
)
“vee ) Docket No. C-97-202
) Decision No. CR482
Health Care Financing )
A Ami nintentina )
)
DECISION

I decide that the Health Care Financing Administration (HCFA) correctly certified
Petitioner, Renal Services Group of El Centro, to participate in the Medicare
program as a supplier of dialysis services, effective August 19, 1996. I base this
decision on my conclusion that a renal dialysis facility, such as Petitioner, must
obtain approval from HCFA to claim reimbursement for covered services that it
provides to Medicare beneficiaries under the regulations contained in 42 C.F.R.
Parts 488 and 489 that govern certification of providers and approval of suppliers
to participate in Medicare. Under these regulations, the earliest date that HCFA
could approve Petitioner to be a supplier was August 19, 1996.

This case is before me on a request for a hearing by Petitioner from HCFA’s
determination to approve Petitioner to supply covered services to Medicare
beneficiaries, effective August 19, 1996. I held a prehearing conference on April
14, 1997, at which the parties agreed that the case could be heard and decided
based on written submissions by the parties. Petitioner submitted a brief and nine
proposed exhibits (P. Ex. 1 - 9). HCFA submitted a brief and seven proposed
exhibits (HCFA Ex. 1 - 7). Neither party has objected to my receiving into
evidence any of the proposed exhibits. I receive into evidence P. Ex. 1 - 9 and
HCFA Ex. 1 - 7. I note that, to some extent, the parties have submitted the same
documents as exhibits. However, neither party will be prejudiced by my
receiving into evidence all of the exhibits, even if, to some extent, they duplicate
each other.
2

The issue in this case is whether HCFA correctly determined to approve
Petitioner to supply covered services to Medicare beneficiaries, effective August
19, 1996. I make findings of fact and conclusions of law (Findings) to support
my decision upholding HCFA’s determination. I set forth each of my Findings
below, as a separately numbered heading. I discuss each Finding in detail.

1. Petitioner is entitled to a hearing concerning whether HCFA
correctly determined to approve Petitioner to be a renal dialysis
facility, effective August 19, 1996.

Petitioner asserts that it is entitled to relief in the amount of $16,275. The claim
for $16,275 is for the services to Medicare beneficiaries that Petitioner alleges to
have provided between July 31, 1996 and August 19, 1996. Petitioner predicates
this claim on its assertion that HCFA ought to have approved it to supply
Medicare services effective July 31, 1996, rather than August 19, 1996.
Petitioner’s Brief at 3.

HCFA urges that I dismiss Petitioner’s request for a hearing on the ground that
Petitioner seeks relief that I have no authority to grant. HCFA argues that
Petitioner is seeking money damages from HCFA and that I have no authority to
award damages to Petitioner.

HCFA asserts correctly that I have no authority to award money damages to
Petitioner. However, HCFA has interpreted Petitioner’s request for a hearing too
narrowly. Petitioner has, although not artfully, raised an issue which I have
authority to hear and decide and concerning which Petitioner is entitled to a
hearing. For that reason, I deny HCFA’s motion to dismiss Petitioner’s hearing
request.

I have authority to hear and decide the issue of whether HCFA determined
correctly that Petitioner should be approved to be a renal dialysis facility effective
August 19, 1996. 42 C.F.R. § 498.5(d)(2). Petitioner’s hearing request raises
this issue. Petitioner’s request is predicated on its assertions that HCFA
incorrectly approved Petitioner to be a supplier, effective August 19, 1996, and
that HCFA ought to have approved Petitioner to be a supplier at an earlier date.

2. An applicant for approval from HCFA to be a supplier of
Medicare services must apply for approval, be surveyed, and be
approved, pursuant to the regulations contained in 42 C.F.R.
Parts 488 and 489.

Petitioner is a renal dialysis facility. A renal dialysis facility is one of several
types of end-stage renal disease (ESRD) facilities that are described in the Social
Security Act (Act) as facilities which provide services which may be covered
3

under Medicare. Act, section 1881(b)(1). The Act authorizes the Secretary of
the United States Department of Health and Human Services (Secretary) to
publish regulations which contain substantive criteria that an ESRD facility must
satisfy in order to be approved by HCFA to claim reimbursement for covered
services that it provides to Medicare beneficiaries. Id, These regulations are
published at 42 C.F.R. Part 405, Subpart U.

Certain types of entities which provide Medicare items or services are described
under the Act and regulations as providers of services. Act, section 1866; 42
C.F.R. § 488.1. Other types of entities which supply Medicare items or services
are defined by regulations to be suppliers of services. 42 C.F.R. § 488.1. An
ESRD facility, including a renal dialysis facility, is defined to be a supplier of
services. Id.

In order to become an approved supplier of Medicare services, an ESRD facility
must be surveyed on-site, so that HCFA may determine whether the ESRD
facility is complying with the requirements contained in 42 C.F.R. Part 405,
Subpart U. Regulations contained at 42 C.F.R. Part 488 establish the process by
which entities who apply to participate in Medicare as providers, or to be
approved as suppliers, satisfy HCFA that they are in compliance with applicable
law and regulations. The regulations describe a process whereby applicants for
participation or approval apply to participate or be approved, and are surveyed on
behalf of HCFA to establish that they meet participation or approval
requirements. Id. The application and survey process applies to both providers
of services and suppliers of services, such as ESRD facilities. See 42 C.F.R. §
488.1.

Regulations contained in 42 C.F.R. Part 489 establish the mechanism by which
HCFA certifies a provider to participate in Medicare based on the results of an
initial on-site survey. 42 C.F.R. § 489.13. Generally, the earliest date that a
provider which applies to participate may be certified by HCFA to participate in
Medicare is the date of completion of an on-site survey of that provider, assuming
that the provider satisfies all Medicare participation requirements as of that date.
42 C.F.R. § 489.13(a).

The regulations which establish the mechanism for provider certification do not,
by their terms, establish a mechanism for approval of a supplier. See 42 C.F.R.
Part 489. The regulations in 42 C.F.R. Part 489 refer only to certitication of
providers. There are no regulations which refer to suppliers and describe an
approval mechanism which applies to suppliers and not to providers. The
regulations’ failure to explicitly describe the mechanism by which HCFA
approves a supplier raises the question of how HCFA approves a renal dialysis
facility such as Petitioner.
4

I conclude that approval of a renal dialysis facility such as Petitioner is governed
by the same review and approval process in 42 C.F.R. Part 489 that governs the
certification of a provider. A renal dialysis facility may not be approved as a
supplier until after it has been surveyed on site. It must satisfy all substantive
requirements which govern a renal dialysis facility, as a prerequisite to being
approved. The earliest date that a renal dialysis facility may be approved is the
date of completion of an initial on-site survey of the facility, assuming that the
facility is found to have satisfied all Medicare requirements as of that date. 42
C.F.R. § 489.13(a).

I base my conclusion on the following analysis:

© Congress intended that the Secretary establish the same process for
dealing with providers and ESRD facilities, including renal dialysis
facilities. Congress specifically directed the Secretary to treat ESRD
facilities as “providers” for purposes of resolving certain reimbursement
disputes between ESRD facilities and fiscal intermediaries or the
Secretary. Act, section 1881(b)(2)(D); see Act, section 1878.

© Logically, it would make no sense to subject providers and suppliers to
the same application and initial survey process (Part 488) and not to
subject them to the same approval process (Part 489). Withholding
certification of a provider until completion of an on-site survey of that
provider satisfies a need to assure that the provider is complying with
applicable participation requirements before it begins to treat Medicare
beneficiaries on a regular basis and to seek reimbursement for the
treatments that it provides to those beneficiaries. The identical need exists
to assure that a supplier complies with Medicare requirements.

© The regulations at 42 C.F.R. Parts 488 and 489 are part of a coherent
application, survey, and approval process. When the Part 489 regulations
are read in their entirety, and in the context of the Part 488 regulations, it
is apparent that the Part 489 regulations were intended to apply both to
providers and suppliers. The Part 488 regulations explicitly apply to
providers and suppliers. See, e.g., 42 C.F.R. § 488.1. And, although the
language of the regulations in 42 C.F.R. Part 489 refers only to providers
of services, the Part is entitled “Provider agreements and supplier
approval.”

© As further evidence that the Secretary intended that providers and
suppliers be treated in the same way for purposes of certification or
approval, the Secretary gave the same administrative hearing and appeal
rights to suppliers who are dissatisfied with determinations by HCFA
concerning their approval to obtain reimbursement from Medicare for
5

covered services as she gave to providers who are dissatisfied with
determinations by HCFA concerning their participation in Medicare. 42
C.F.R. § 498.5. This decision by the Secretary shows that she intended
the entire process of application, survey, approval, and appeal to apply
equally to providers and suppliers.

The Secretary’s intent to apply the same process to providers and suppliers, from
beginning to end, is made more evident by the fact that the Secretary is under no
specific statutory obligation to give suppliers the same administrative hearing and
appeal rights as are granted to providers. A provider has a statutory right to an
administrative hearing from an adverse determination by HCFA concerning its
participation in Medicare, whereas a supplier does not have that statutory right.
Act, section 1866(h)(1); see Act, section 205(b).

HCFA cites to my decision in SRA, Inc., D/B/A St. Mary Parish Dialysis
Center, DAB CR341 at 3 - 4 (1994), as authority that the Part 489 regulations
govern an ESRD’s approval to obtain reimbursement for Medicare services.
However, SRA is distinguishable from this case in one respect. In SRA, HCFA
and the petitioner agreed that the Part 489 regulations would apply to the facts of
the case. Here, Petitioner has not agreed to be governed by the Part 489
regulations, although Petitioner has not asserted that the regulations are
inapplicable. Therefore, although my decision in SRA is entirely consistent with
the decision I reach here, I do not rely on it to reach my decision in this case.

3. HCFA approved Petitioner to be a supplier of Medicare
Services, effective August 19, 1996.

The undisputed facts of this case are that, on July 31, 1996, Petitioner requested
the Califomia Department of Health Services, the California State survey agency,
to survey Petitioner for approval by HCFA as a Medicare supplier. P. Ex. 3.
Petitioner was surveyed on August 19, 1996. HCFA Ex. 1. No deficiencies
were identified at this survey. Id. On October 9, 1996, HCFA advised Petitioner
that it had been approved as a supplier, effective August 20, 1996. HCFA Ex. 3.

Petitioner requested reconsideration of this determination. On December 16,
1996, HCFA advised Petitioner that, inasmuch as the on-site survey of Petitioner
was conducted on August 19, 1996, HCFA could not approve Petitioner as a
supplier at any date earlier than August 19, 1996. HCFA Ex. 4. Although
HCFA did not state explicitly that it was changing the date of Petitioner’s
approval from August 20, 1996 to August 19, 1996, I infer from HCFA’s
December 16, 1996 letter to Petitioner that it changed the date of Petitioner’s
approval to August 19, 1996. Id.
6

4. HCFA approved Petitioner to be a supplier of Medicare
services on the date when Petitioner first became eligible to be
approved.

HCFA approved Petitioner to be a supplier of Medicare services, effective August
19, 1996, which is the date when Petitioner first became eligible to be approved.
The first date when a provider may be certified by HCFA or a supplier may be
approved by HCFA is the date of completion of an initial on-site survey of that
provider or supplier, assuming that the provider or supplier satisfies all applicable
Medicare requirements as of that date. 42 C.F.R. § 489.13(a). The date of
completion of the initial on-site survey of Petitioner was August 19, 1996.

HCFA Ex. 2. Petitioner satisfied all applicable Medicare requirements as of that
date. Id. HCFA approved Petitioner as a supplier as of August 19, 1996.

Petitioner asserts that the initial on-site survey of Petitioner was delayed by
HCFA’s imposition of a requirement that as a prerequisite to being surveyed and
approved, a renal dialysis facility must have treated at least ten patients and
generated records for those patients. Petitioner asserts that, but for the imposition
of this requirement by HCFA, Petitioner could have been surveyed at an earlier
date than August 19, 1996. Petitioner argues that it would have been able to
establish compliance with Medicare requirements as of July 31, 1996.

Petitioner’s Brief at 2 - 3.

Petitioner contends that a requirement that Petitioner generate at least ten patient
records as a prerequisite to being surveyed is unreasonable. First, Petitioner
asserts that imposition of this requirement constituted substantive rule making by
HCFA in violation of the Administrative Procedure Act. Petitioner’s Brief at 3 -
4. Second, Petitioner asserts that imposition of the requirement by HCFA was
arbitrary and capricious. Petitioner’s Brief at 4 - 5.

In addition to these two arguments, Petitioner asserts that HCFA reneged on a
promise it made to Petitioner concerning the date of Petitioner’s approval as a
supplier. Petitioner asserts that HCFA’s representatives promised it that
Petitioner would be approved retroactive to the date when Petitioner was licensed
by the State of California, and that the approval date of August 19, 1996, violates
this alleged promise. Petitioner’s Brief at 5 - 6.

Petitioner’s first two arguments reduce to an assertion by Petitioner that the on-
site survey of Petitioner was delayed for reasons that are unlawful. It is
unnecessary for me to decide the merits of this assertion or of Petitioner’s
underlying arguments. Under the regulations governing approval, a supplier may
not be approved at any date earlier than the completion date of an on-site survey.
42 C.F.R. § 489.13(a). The regulations do not permit either HCFA or an
administrative law judge to look behind the completion date of an onsite survey
7

and order approval at an earlier date, even if the survey was delayed unreasonably
or unlawfully by HCFA. Id, I would not have authority to order that Petitioner
be approved prior to August 19, 1996, even if Petitioner could prove that the
initial survey of it was delayed due to imposition of an unlawful or unreasonable
requirement that it generate ten patient records as a prerequisite to being
surveyed.

Nor do I have authority to direct HCFA to honor any asserted promise that its
employees may have made concerning retroactive approval of Petitioner. The
regulations do not give HCFA or its employees the authority to waive the
requirements of 42 C.F.R. § 489.13. I do not have authority in equity to direct
HCFA to carry out an asserted promise that HCFA may not lawfully implement
under the applicable regulation. Petitioner’s contentions about what HCFA’s
employees may have promised it, therefore, are irrelevant, even if they arguably
are true.

All three of Petitioner's arguments are, in effect, arguments that HCFA ought to
be estopped from applying the provisions of 42 C.F.R. § 489.13(a) to approve
Petitioner effective August 19, 1996. Similar arguments were raised by the
petitioner in GranCare Home Health Service & Hospice, DAB CR464, at 9 - 11
(1997). In GranCare, I held that I did not have authority to estop HCFA from
applying the provisions of 42 C.F.R. § 489.13(a) to determine the effective date
of participation of a provider. I reaffirm that holding here. My authority is
limited to deciding whether HCFA approved Petitioner in accordance with the
applicable regulation. There is nothing in 42 C.F.R. § 489.13(a), or in any other
regulation, to suggest that I may estop HCFA from acting pursuant to 42 C.F.R.
§ 489. 13(a), even where HCFA arguably has acted unfairly or unlawfully to delay
an on-site survey.

HCFA argues that, if Petitioner was required to generate ten patient treatment
records as a prerequisite to being surveyed initially, that requirement is reasonable
and was not imposed in contravention of the Administrative Procedure Act. It is
unnecessary that I address the merits of HCFA’s arguments for the same reason
that it is unnecessary that I address the merits of Petitioner’s arguments. Even if
I were to agree with HCFA’s arguments, that would not affect my conclusion that
I am without authority to direct HCFA to approve a supplier at a date earlier than
the completion date of the initial survey of that supplier.

My decision in this case should not be read as a holding that a provider or a
supplier is precluded from challenging the determinations that HCFA makes from
an initial survey concerning whether or not a provider or a supplier was
complying with Medicare requirements as of the date of the survey. The
regulations provide that a provider or a supplier has a right to a hearing on the
issue of whether it was in compliance with Medicare requirements as of the date
8

of the initial survey. 42 C.F.R. § 498.5. That right, potentially, could be
meaningful in a case where HCFA determines that a provider or a supplier should
not be certified or approved as of the completion date of an initial survey based
on a determination that the provider or supplier was not complying with all
Medicare requirements as of that date. In that case, the provider or supplier
might be able to prove that it was complying with applicable requirements as of
the completion date of the survey, and, thus, prove that it ought to have been
certified or approved as of the completion date of the initial survey.

/s/

Steven T. Kessel
Administrative Law Judge
